           Case 6:19-cv-00439-MA        Document 1       Filed 03/26/19     Page 1 of 3




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
AMY E. POTTER
amy.potter@usdoj.gov
Assistant United States Attorney
405 E. 8th Street, Suite 2400
Eugene, Oregon 97401-2708
Telephone: (541) 465-6771
Attorneys for the United States



                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON

                                      EUGENE DIVISION
 UNITED STATES OF AMERICA,                                          6:19-cv-00439-MA

         Plaintiff,
                                                                    COMPLAINT
         v.

 $23,760.00 US Currency,
 in rem,

         Defendant.




        Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Amy E. Potter, Assistant United States Attorney, for its complaint in rem

for forfeiture, alleges:

                                                 I.

        This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to

21 U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.




Complaint in rem for Forfeiture                                                             Page 1
          Case 6:19-cv-00439-MA          Document 1         Filed 03/26/19   Page 2 of 3




                                                 II.

        Defendant, in rem, $23,760.00 US Currency, was seized in the District of Oregon, and is

now and during the pendency of this action will be within the jurisdiction of this Court.



                                                III.

        Defendant, in rem, $23,760.00 US Currency, represents proceeds traceable to an

exchange for controlled substances or was used or intended to be used to facilitate such a

transaction in violation of 21 U.S.C. § 841(a)(1), and is forfeitable to the United States pursuant

to the provisions of 21 U.S.C. § 881(a)(6), as more particularly set forth in the declaration of

Sean Cummings, Special Agent, Drug Enforcement Administration, marked as Exhibit A,

attached and fully incorporated herein by this reference.



        WHEREFORE, plaintiff, United States of America, prays that due process issue to

enforce the forfeiture of defendant, in rem, $23,760.00 US Currency; that due notice be given to

all interested persons to appear and show cause why forfeiture of this defendant, in rem, should

not be decreed; that due proceedings be had thereon; that this defendant be forfeited to the

United States; that the plaintiff United States of America be awarded its costs and disbursements

incurred in this action.

DATED: March 26, 2019.                        Respectfully submitted,

                                              BILLY J. WILLIAMS
                                              United States Attorney

                                              s/ Amy E. Potter
                                              AMY E. POTTER
                                              Assistant United States Attorney

Complaint in rem for Forfeiture                                                                Page 2
          Case 6:19-cv-00439-MA         Document 1      Filed 03/26/19     Page 3 of 3




                                       VERIFICATION




        I, Sean Cummings, declare under penalty of perjury, pursuant to the provisions of

28 U.S.C. Section 1746, that I am a Special Agent with the Drug Enforcement Administration

and that the foregoing Complaint in rem for Forfeiture is made on the basis of information

officially furnished and upon the basis of such information the Complaint in rem for Forfeiture is

true as I verily believe.



                                     s/ Sean Cummings
                                     SEAN CUMMINGS
                                     Special Agent
                                     Drug Enforcement Administration




Complaint in rem for Forfeiture                                                              Page 3
         Case 6:19-cv-00439-MA           Document 1-1       Filed 03/26/19      Page 1 of 5




                            DECLARATION of SEAN CUMMINGS

       I, SEAN CUMMINGS, do hereby declare:

                                BACKGROUND/EXPERIENCE

       1. I am a Special Agent with the Drug Enforcement Administration (DEA). I have been

employed in the field of law enforcement since 1992 and have worked as a Dispatcher, Police

Services Officer, Reserve and Police Officer for the City of Eureka Police Department in Eureka,

California. I was later promoted to Detective and, while employed there, assigned to the Bureau

of Narcotics Enforcement Task Force with primary responsibility to investigate controlled

substance offenses. I have been employed as a DEA Special Agent since July 1999.

       2. I completed the 17-week DEA Basic Agent Training program in Quantico, VA. The

training focused on methods of unlawful drug trafficking; the identification of controlled

substances; the means by which drug traffickers derive, launder, and conceal their profits from

drug trafficking; the use of assets to facilitate unlawful drug trafficking activities; and the law

permitting the forfeiture to the United States of assets purchased with drug proceeds or assets

intended to be used to facilitate the drug violations. My specialized training has included, but is

not limited to, the investigation of the manufacture, possession, and distribution of controlled

substance listed within the Controlled Substance Act; executing search and arrest warrants

involving drug offenses; gathering drug and non-drug evidence; participating in undercover

assignments; supervising and utilizing informants; investigating clandestine laboratories,

smuggling, and money laundering; and monitoring drug-related conversations via Court

authorized electronic eavesdropping.

       3. During my employment as a DEA Special Agent, I have participated in investigations

involving all of the above knowledge and skills. Through the course of my employment, I also

Declaration of Sean Cummings                                                        Exhibit A Page 1
         Case 6:19-cv-00439-MA          Document 1-1       Filed 03/26/19     Page 2 of 5




know that controlled substance traffickers often use another person’s vehicles or register their

vehicles in another party’s name to hide assets and their identity from law enforcement. I know

from my training and experience that controlled substance traffickers and their criminal

associates use cash to hide illicit income from law enforcement and avoid paying taxes on that

illicit income.

                            PURPOSE OF THIS DECLARATION

        4. This declaration establishes that there is probable cause to believe that $23,760.00 in

U.S. Currency which was seized by the Springfield Police Department (SPD) is subject to

forfeiture pursuant to 21 U.S.C. § 881(a)(6) as it constitutes or was derived from proceeds

traceable to violations of 21 U.S.C. § 841(a)(1). This declaration does not include all of the facts

known to me regarding this investigation, only those sufficient to establish probable cause to

seize the above referenced assets.

                           SUMMARY OF THE INVESTIGATION

        5. On Tuesday, August 7, 2018 at approximately 4:30 pm, SPD received a report from

Maria Cortez that someone stole a blue Ford Mustang from the King’s Court Apartment complex

in Springfield, OR belonging to her friend, Angel Armas-Vasquez. SPD was dispatched to the

area and located the vehicle within minutes. There was only one person in the vehicle: the driver

James Caudy. SPD arrested Caudy. While conducting a search incident to arrest of Caudy, SPD

located a large bag of methamphetamine in his front pocket along with a digital scale. SPD asked

for consent to search the car, and Caudy said yes. In the car, SPD recovered a short-barreled rifle

in a bag in the front passenger seat and three magazines, two of which were loaded. SPD found

$23,760.00 tightly packaged in zippered baggies and another rifle in the trunk.



Declaration of Sean Cummings                                                      Exhibit A Page 2
           Case 6:19-cv-00439-MA        Document 1-1      Filed 03/26/19     Page 3 of 5




          6. Caudy was interviewed and stated that he was friends with Leah Marshall who lived in

an apartment at King’s Court. Caudy said that Marshall told him she was afraid because Armas-

Vasquez and his girlfriend Cortez had been staying at her apartment and she thought they had

ties to a drug cartel. Caudy said that Marshall had asked him for help getting away from the

apartment. She asked him to take her car, which she identified as the blue Mustang, and get it

away from the other people at the apartment. On August 7, he came over to the apartment and

Marshall made up a story about needing to leave for court and left on her motorcycle. Caudy

then waited for the right moment, when Armas-Vasquez was in the shower, to take the keys to

the Mustang, which were in Armas-Vasquez’s hat. As he was leaving, Caudy grabbed Armas-

Vasquez’s rifle, the ammunition, and the methamphetamine. He put the methamphetamine in his

pocket and the other items in the car. He was supposed to meet Marshall, but was stopped by the

police shortly after he left. SPD asked Caudy about the rifle and the cash in the trunk, and he said

he knew nothing about it and had never looked in the trunk. Caudy was ultimately arrested on

state charges. He had a prior conviction for possession of methamphetamine.

          7. Officer Eric Sorby with Springfield Police deployed his K-9 Danner on the seized

currency. K-9 Danner had a positive alert to controlled substances on the currency. K-9 Danner

is a certified drug detection dog trained to detect three drugs: methamphetamine, cocaine and

heroin.

          8. Marshall was interviewed briefly over the phone. She said that Caudy was supposed to

take her Chevy Avalanche truck, not Armas-Vasquez’s Mustang. She initially denied having any

property in the Mustang, but when SPD asked her if it was possible that someone took a large

sum of money from her apartment, she said she did have approximately $17,000.00 in Ziploc

bags under her mattress.

Declaration of Sean Cummings                                                     Exhibit A Page 3
         Case 6:19-cv-00439-MA         Document 1-1       Filed 03/26/19      Page 4 of 5




       9. While the traffic stop was being conducted, SPD officers went to the apartment to

speak with Armas-Vasquez. He was at Marshall’s apartment with his girlfriend, Mariah Cortez.

He confirmed that Caudy did not have permission to take the vehicle and that the firearms and

money found in the vehicle belonged to him. SPD told Armas-Vasquez that they located his car

and subsequently left the apartment.

       10. A short time later, SPD determined that Armas-Vasquez was the subject of a no-

contact order prohibiting him from having contact with Cortez. SPD returned to the apartment

and asked Armas-Vasquez more questions about the stolen vehicle. Armas-Vasquez explained

that he and Cortez had moved up here from Tempe, AZ and had only been in the area for a few

weeks. They had been couch-surfing until they met Marshall, who let them stay at the apartment.

He explained that Caudy had been hanging out at the apartment and while Armas-Vasquez was

taking a shower, Caudy stole his guns, his money, and his car. The SPD officer asked him

specifically about how he purchased the firearms and whether the short-barreled shotgun was his.

Armas-Vasquez said the lower parts of the gun were his but the short barrel was not. He stated

that he had no idea how it got attached to the rifle. He admitted acquiring the guns within the last

two weeks in Oregon. He said they were a gift, but he could not or would not say who had given

them to him. He admitted he had not done a firearms transfer as required. When asked about the

money, Armas-Vasquez said it was his and Cortez’s savings and money he had acquired from

selling personal property. He said he previously worked as a “day trader.” Armas-Vasquez was

taken into custody for violating the protection order and transported to the Lane County Jail.

       11. The DEA adopted the $23,760.00 for administrative forfeiture. Notices were sent to

Caudy, Marshall, Cortez, and Armas-Vasquez. Only Armas-Vasquez filed a claim for the

currency. In the claim, he stated that he sold a white vintage guitar for $24,000.00 in cash on

Declaration of Sean Cummings                                                     Exhibit A Page 4
         Case 6:19-cv-00439-MA         Document 1-1       Filed 03/26/19     Page 5 of 5




Saturday, August 4, 2018, and he was unable to deposit it that day because it was Saturday. He

said the money was placed in plastic bags to prevent physical damage and he was storing it in the

trunk of his Mustang until it could be deposited. He spent $240 over the following three days on

lavish dinners and gas. On Tuesday, August 7, 2018, his vehicle was stolen by Caudy along with

the remaining currency. He provided no explanation as to why he did not deposit the currency on

Monday or Tuesday prior to the vehicle being stolen. Attempts to contact Armas-Vasquez to

discuss his claim have been unsuccessful.

                                         CONCLUSION

       12. Based on the foregoing and my training and investigative experience, I have probable

cause to believe that the $23,760.00 in U.S. Currency is subject to forfeiture pursuant to

21 U.S.C. § 881(a)(6), as it constitutes or was derived from proceeds traceable to a specified

unlawful activity, possession and distribution of controlled substances, a violation of 21 U.S.C. §

841(a)(1).

       I declare under penalty of perjury that the foregoing is true and correct pursuant to

28 U.S.C. §1746.



       Executed this 26th day of March 2019.


       ____________________________
       Sean Cummings
       Special Agent
       Drug Enforcement Administration




Declaration of Sean Cummings                                                     Exhibit A Page 5
                                 Case 6:19-cv-00439-MA                                   Document 1-2                   Filed 03/26/19                    Page 1 of 1
OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      $23,760.00 US Currency, in rem

     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Lane
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Amy E. Potter - United States Attorney's Office
 405 E. 8th Street, Suite 2400, Eugene OR 97401-2708
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                   ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                   ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
       & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
        Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
        (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                             Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                     ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                             Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                     ’    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                        another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                      forfeiture of $23,760.00 as proceeds/facilitation traceable to exchange for controlled substances
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION      DEMAND $                     CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                               JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE Malcolm Marsh                       DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 3/26/2018                                                               s/ Amy E. Potter
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE


                                                                           Submit                                                Go
